Citation Nr: 9908873	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for callouses of the 
soles of the feet with  postoperative residuals of a fracture 
of the fourth metatarsal of the left foot, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1978.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran failed to appear for his 
scheduled February 1999 Board hearing.

The rating decision in April 1996 also denied service 
connection for contracted hallux extensor, left foot.  While 
a statement of the case was issued in October 1997, the file 
does not contain a substantive appeal from the veteran on 
that issue.  Therefore, the issue of service connection for 
contracted hallux extensor, left foot, is not before the 
Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (1998).


FINDINGS OF FACT

1.  There is no medical evidence to show current, symptomatic 
calluses on the veteran's right foot.

2.  The veteran's service-connected left foot disability is 
manifested by tender and painful calluses and a well healed 
fracture of the fourth metatarsal; the calluses and fracture 
of the fourth metatarsal are no more than moderately 
disabling.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for calluses of the sole of the left foot and 
postoperative residuals of a fracture of the left fourth 
metatarsal have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 
(1998).

2.  The schedular criteria for an increased (compensable) 
evaluation for calluses of the sole of the right foot have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his disability of the feet is more 
severely disabling than currently evaluated.  The Board notes 
at the outset that, as to the veteran's right foot, service-
connection is limited to calluses of the right sole.  The 
service-connected disability of the left foot is limited to 
callouses of the sole and the postoperative residuals of a 
fracture of the left fourth metatarsal.  The Board notes that 
the veteran's left great toe has been found to be fused with 
no motion at the joint.  Additionally, a contracted hallux 
extensor of the left foot has been diagnosed.  Further, 
clinical findings of bilateral metatarsalgia have been 
reported.  However, neither the contracted hallux extensor of 
the left foot, nor the bilateral metatarsalgia have been 
service-connected, and the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board further finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Based on service medical records and a July 1978 VA 
examination, in December 1978 the RO awarded the veteran 
service connection for callouses of the soles of both feet, 
postoperative residuals of a fracture of the fourth 
metatarsal of the left foot, and assigned a 10 percent 
disability evaluation.

A July 1978 VA examination reflects a diagnosis of callouses 
on the soles of both feet.  X-rays showed an old fracture of 
the distal shaft of the fourth metatarsal of the left foot.

A November 1991 VA operation report indicates that the 
veteran underwent left hallux interphalangeal joint fusion.

At a February 1996 VA examination, the veteran was able to 
move his feet and ankles well.  There was callous formation 
on both feet.  The right foot showed a callous which was on 
the second and third metatarsophalangeal joint.  The left 
foot showed callous formation on the fourth, third, and first 
metatarsal area.  There was no tenderness noted.  The 
diagnoses were history of fracture, left fourth metatarsal, 
and callous formation, both feet.

The veteran underwent another VA foot examination in April 
1998.  He indicated that most of the symptoms were related to 
the left foot.  There was pain and tenderness, especially 
with heavy use or prolonged standing.  He did not have as 
much pain or soreness on the right foot.  Physical 
examination revealed that the veteran could raise onto his 
toes, with pain.  He was able to raise up on his heels and 
partially squat.  The right foot had tenderness over the 
metatarsals, but there were no plantar callouses noted.  No 
other deformity of the right foot or toes could be 
identified.  As for the left foot, there was a scar over the 
first and fourth metatarsals.  He also had significant 
callouses underneath the metatarsals with a lot of pain, 
tenderness, and soreness to palpation.  His left great toe 
was fused and had no motion.  The diagnosis was bilateral 
metatarsalgia with plantar calluses, and, residual 
postoperative fracture, left fourth metatarsal.  The examiner 
stated that most of the veteran's foot pain appeared to be in 
the left foot and the discomfort appeared to be metatarsal in 
nature, "related a lot" to the calluses.  He further stated 
that he could not determine how much of the pain and 
discomfort was related to the nonservice-connected great toe.  
It was further noted that all of the pain and soreness of the 
right foot was related to metatarsalgia.

The veteran's service-connected disability of the feet are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot 
injuries.  Under Diagnostic Code 5284, a moderate injury of 
the foot warrants a 10 percent evaluation; a moderately 
severe injury to the foot warrants a 20 percent evaluation; 
and a severe injury to the foot warrants a 30 percent 
evaluation.

The Board has considered the entire evidence of record and 
concludes that the veteran's left foot disability is 
manifested primarily by complaints of pain, with soreness and 
tenderness about the metatarsal area, and otherwise normal 
findings upon examination.  The medical evidence of record 
shows good foot function, without any limitation of motion or 
significant foot deformity.  Such findings are consistent 
with the current 10 percent rating.  That is, the relevant 
medical evidence dated in recent years does not show more 
than moderate disability attributable to calluses and an old, 
healed fracture of the left forth metatarsal.

As for the right foot, while a separate rating is warranted, 
the Board finds that there is no competent medical evidence 
reflecting any current disability attributable to calluses 
that is consistent with any limitation of function that 
approximates moderate impairment that would warrant a 10 
percent evaluation.  The February 1996 VA examination noted 
callous formation but there was no indication of any 
tenderness or other abnormal objective findings relating to 
symptomatic calluses of the right foot at that time.  The 
most recent VA examination in 1998 found that any right foot 
pain and tenderness was caused by metatarsalgia but it was 
specifically noted that there were no plantar callouses on 
the veteran's right foot. 

Although the Board recognizes that the veteran's bilateral 
foot disability is symptomatic, particularly on the left, it 
is only when a diagnostic code provides for compensation 
based solely upon limitation of motion, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, taking into account the extent 
of functional loss due to pain "on use or due to flare-ups" 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
the veteran has evinced no limitation of motion of the feet, 
and the applicable rating criteria does not consider 
compensation based only on limitation of motion, the Board 
finds no basis upon which to award an evaluation in excess of 
the currently assigned 10 percent.

Clinical findings have noted the presence of scars over the 
first and fourth metatarsals of the left foot.  However, 
there is no medical evidence that the veteran's scars are 
tender or painful upon palpation.  Accordingly, a separate 10 
percent rating is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's disability of the feet has resulted in 
frequent hospitalizations or caused marked interference with 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).















ORDER

Entitlement to an increased (compensable) disability 
evaluation for callouses of the sole of the right foot is not 
warranted.

Entitlement to a disability evaluation in excess of 10 
percent for callouses of the sole of the left foot and 
postoperative residuals of a fracture of the left fourth 
metatarsal is not warranted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


